Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to ATA 35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 2020/0134054 A1) in view of Chougule, et al. (An efficient encoder-decoder CNN architecture for reliable multilane detection in real time).
6. 	With regard to claim 1, a system comprising a computer including a processor and a memory, the memory including instructions (See for example, paragraph 0004 and Fig. 12 and the associated text) such that the processor is programmed to: generate, at a first encoder neural network, i.e., mapping platform 117, which includes a plurality of neural networks, an encoded representation of image features of an image received from a vehicle sensor, i.e., camera, of a vehicle (See for example, paragraphs 0033-0034); generate, at a second encoder neural network, i.e., mapping plat form 117, which includes a plurality of neural networks, an encoded representation of a map tile features, i.e., area of interest or map data obtained, at least in part, on a restricted range of location information relevant to a query (See for example, paragraph 0043; and 0030 and 0035 and 0051); and generate, at the 
extracted features (See section IV, B).  Therefore, it would have been obvious to combine Viswanathan with Chougule, et al. to obtain the invention as specified in claim 1.  
With regard to claim 2, the system of claim 1, wherein the processor is further programmed to: actuate, i.e., drive/operate, the vehicle based on the detected objects (See for example, paragraphs 0063 and 0066 of Viswanathan).
With regard to claim 7, the system of claim 1, wherein the map tile features are based on a map tile received from a cloud-based service, the map tile representing a map corresponding to a location of the vehicle (See for example, paragraph 0042 of Viswanathan).
With regard to claim 8, the system of claim 1, wherein the semantically segmented map tile includes at least one visual indicator, i.e., sign, lane marking, path of travel, etc., of the relative position of the vehicle within the semantically segmented map tile (See for example, paragraphs 0031 and 0065-0066 of Viswanathan).
With regard to claim 9, the system of claim 8, wherein the semantically segmented map tile includes at least one visual indicator indicative of the position of the object, i.e., lane/s, road, hotels, etc., (See for example, 0031 and 0065-0066 of Viswanathan).
Claims 10, 15, 16, and 17 are rejected the same as claims 1, 7, 8, and 9 respectively. Except claims 10, 15, 16, and 17 are method claims.  Thus, arguments similar to those presented above for claims 1, 7, 8, and 9 are respectively applicable to claims 10, 15, 16, and 17.  
s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view Chougule, et al. as applied to claims 1-2, 7-10 and 15-17 above, and further in view of Gao, et al. (US 2018/0201227 A1).
8. 	With regard to claim 3, Viswanathan (as modified by Chougule, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference. While Viswanathan (as modified by Chougule, et al.) discloses “The filtered map data only includes information relevant to vehicle 901 and is within restricted search range 905, e.g., lane markings to prevent lane departures during rain, road signs to alert vehicle 901 of steep curves or accident-prone areas, and so on” (See for example, paragraph 0067 of Viswanathan), Viswanathan (as modified by Chougule, et al.) does not expressly call for estimate a distance between the detected objects and the vehicle; determine whether the estimated distance is greater than a predetermined distance threshold; and generate an alert when the estimated distance is not greater than the predetermined distance threshold. However, Gao, et al. (See for example, paragraph 0051) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Gao, et al. into the system of Viswanathan (as modified by Chougule, et al.) so that the vehicle may be more responsive to more subtle behaviors of external objects when they are close by or to provide a notification that an external object has been perceived as a threat  (See for example, paragraph 0051).  Therefore, it would have been obvious to combine Viswanathan (as modified by Chougule, et al.) with Gao, et al. to obtain the invention as specified in claim 3. 
	Claim 11 is rejected the same as claim 3 except claim 11 is a method claim. Thus, argument similar to that presented above for claim 3 is applicable to claim 11.
s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view Chougule, et al. as applied to claims 1-2 above, and further in view of Prokhorov, et al. (US 2016/0167668 A1).
10. 	With regard to claim 5, Viswanathan (as modified by Chougule, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference. While Viswanathan (as modified by Chougule, et al.) discloses operating the vehicle in an autonomous mode (See for example, paragraph 0063 of Viswanathan), Viswanathan (as modified by Chougule, et al.) does not expressly call for wherein the processor programmed to: cause the vehicle to transition from a non-autonomous mode to an autonomous mode based on the detected objects.  However, Prokhorov, et al. (See for example, paragraphs 0022, 0071, and 0095) teaches this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Prokhorov, et al. into the system of Viswanathan (as modified by Chougule, et al.), and to do so may allow to operate the vehicle by selectively switching between an autonomous mode and a manual mode (See for example, paragraph 0022).    Therefore, it would have been obvious to combine Viswanathan (as modified by Chougule, et al.)  with Prokhorov, et al. to obtain the invention as specified in claim 5.  
Claim 13 is rejected the same as claim 5 except claim 13 is a method claim. Thus, argument similar to that presented above for claim 5 is applicable to claim 13.
Allowable Subject Matter
11. 	Claims 18-20 are allowed.
12. 	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Viswanathan does not disclose or fairly suggest  at least one training label . 
13. 	Claims 4, 6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                                        /DANIEL G MARIAM/Primary Examiner, Art Unit 2665